DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of Pending Application No.: 17/065,152
Claims of Patent No.: 10,120,390 B2
1. A system for managing maintenance of a plurality of unmanned vehicles, the system comprising: a computing device in communication with the plurality of unmanned vehicles via a network, the computing device storing, in a memory (i) one or more dynamic attributes respective to each of the plurality of unmanned vehicles, each of the one or more dynamic attributes defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) one or more static attributes respective of each of the plurality of unmanned vehicles, each of the one or more static attributes defining an operational capability of the respective vehicle that is invariable during vehicle operation; the computing device having a processor operable to: retrieve at least one of the one or more stored dynamic attributes from the memory; evaluate the at least one dynamic attribute against a respective criterion for each selected unmanned vehicle; generate a maintenance command for a selected unmanned vehicle when at least one criterion for the unmanned vehicle is satisfied, the maintenance command identifying the selected unmanned vehicle and including (i) a maintenance task to be performed on the selected unmanned vehicle and (ii) a location identifier of a location at which the maintenance task is to be performed; and transmit, via the network, the maintenance command to the selected unmanned vehicle.

2. The system of claim 1, wherein the selected unmanned vehicle is completing a plurality of non-maintenance commands; and the processor is operable to assign a priority to the maintenance command, the priority indicating that the maintenance command is to be performed either prior to or after at least one non-maintenance command.



4. The system of claim 2, wherein the processor is operable to determine the priority of each of the at least one non-maintenance command based on a location of that non-maintenance command.

5. The system of claim 2, wherein the processor is operable to: determine a forecasted dynamic attribute for the selected unmanned vehicle following completion of the at least one non-maintenance command; evaluate the at least one dynamic attribute using the forecasted dynamic attribute.



7. The system of claim 1, wherein: the at least one dynamic attribute comprises an energy usage of an energy storage device of the selected unmanned vehicle since a last maintenance task performed on the selected unmanned vehicle; and evaluating the at least one dynamic attribute comprises determining that the energy usage since the last maintenance task performed on the selected unmanned vehicle is greater than a predetermined usage threshold.

8. The system of claim 7, wherein the processor is operable to: store, in the memory, a record of commands completed by the selected unmanned vehicle; and determine the energy usage of the energy storage device of the selected unmanned vehicle since the last maintenance task performed on the selected unmanned vehicle based on the record of commands completed by the selected unmanned vehicle and a time of the last maintenance task performed on the selected unmanned vehicle.

9. The system of claim 1, wherein: the at least one dynamic attribute comprises a state of charge of an energy storage device of the selected unmanned vehicle; and evaluating the at least one dynamic attribute comprises determining that the state of charge of the energy storage device of the selected unmanned vehicle 

10. The system of claim 9, wherein the processor is operable to: store, in the memory, a record of commands completed by the selected unmanned vehicle; determine an estimated state of charge of the energy storage device of the selected unmanned vehicle based on the record of commands completed by the selected unmanned vehicle and a last state of charge measurement; and evaluate the at least one dynamic attribute using the estimated state of charge as the state of charge of the energy storage device of the selected unmanned vehicle.

11. The system of claim 1, wherein: the at least one dynamic attribute comprises a remaining capacity of an energy storage device of the selected unmanned vehicle; 

12. The system of claim 1, wherein: the at least one dynamic attribute comprises a charging curve of an energy storage device of the selected unmanned vehicle, the charging curve comprising a maximum charging current relative to a state of charge of the energy storage device; and evaluating the at least one dynamic attribute comprises determining that the charging curve of the energy storage device of the selected unmanned vehicle indicates a degradation of the energy storage device.



14. The method of claim 13, wherein the selected unmanned vehicle is completing a plurality of non-maintenance commands; and the method comprises operating the processor to assign a priority to the maintenance command, the priority indicating that the maintenance command is to be performed either prior to or after at least one non-maintenance command.

15. The method of claim 14 comprises operating the processor to determine the priority of each of the at least one non-maintenance command based on an action type of that non-maintenance command.

16. The method of claim 14 comprises operating the processor to determine the priority of each of the at least one non-maintenance command based on a location of that non-maintenance command.

17. The method of claim 14 comprises operating the processor to: determine a forecasted dynamic attribute for the vehicle following completion of the at least one non-maintenance command; evaluate the at least one dynamic attribute using the forecasted dynamic attribute.

18. The method of claim 13, wherein: the at least one dynamic attribute comprises a date of a last maintenance task performed on the selected unmanned vehicle; and the method comprises operating the processor to determine that the date since the last maintenance task performed on the selected unmanned vehicle is greater than a predetermined period of time.

19. The method of claim 13, wherein: the at least one dynamic attribute comprises an energy usage of an energy storage device of the selected unmanned vehicle since a last maintenance task performed on the selected unmanned vehicle; and the method comprises operating the processor to determine that the energy usage of the energy storage device of the selected unmanned vehicle since the last maintenance task performed on the 

20. The method of claim 19 comprises operating the processor to: store a record of commands completed by the selected unmanned vehicle; and determine the energy usage of the energy storage device of the selected unmanned vehicle since the last maintenance task performed on the selected unmanned vehicle based on the record of commands completed by the selected unmanned vehicle and a time of the last maintenance task performed on the selected unmanned vehicle.
system, comprising: a plurality of unmanned vehicles; a computing device for connection to the plurality of unmanned vehicles via a network, the computing device storing, in a memory, (i) a dynamic attribute respective to each of the plurality of unmanned vehicles, the dynamic attribute defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) a static attribute respective to each of the plurality of unmanned vehicles, the static attribute defining an operational capability of the respective vehicle that is invariable during vehicle operation; the computing device configured to: receive a task request, the task request including (i) an item identifier of an item, (ii) an action type defining an action to be performed respective to the item, and (iii) a location identifier of a location at which to perform the action; responsive to receiving the request, retrieve the stored dynamic attributes and static attributes from the memory; for each unmanned vehicle, evaluate the dynamic attribute and the static attribute against at least one criterion; when the at least one criterion is satisfied, add the unmanned vehicle to a selection set; optimize the selection set to identify one of the unmanned vehicles as a selected unmanned vehicle that best matches the task request; and transmit, via the network, a command to the selected unmanned vehicle to perform the action respective to the item at the location.

2. The system of claim 1, each of the unmanned vehicles having a motor coupled to an energy storage device; wherein the dynamic attribute respective to each unmanned vehicle includes at least one of a location of the unmanned vehicle, an availability indicator for the unmanned vehicle, and a remaining capacity of the energy storage device.



4. The system of claim 1, the computing device further configured to: prior to selecting one of the plurality of unmanned vehicles, retrieve, from the memory, an item attribute corresponding to the item and a location attribute corresponding to the location.

5. The system of claim 4, wherein the item attribute includes at least one of a mass of the item and a dimension of the item; and wherein the location attribute includes a set of coordinates of the location.

6. The system of claim 1, the computing device further configured to: responsive 

7. The system of claim 6, wherein the action type is a pick up action; wherein the command is a command to pick up the item at the location; and wherein the update includes adding the item identifier to the dynamic attribute.

8. The system of claim 7, wherein the action type is an in-process action; wherein the command is a command to machine the item at the location.

9. The system of claim 8, wherein the update includes replacing the item identifier in the dynamic attribute with another item identifier.



11. The system of claim 1, the computing device further configured to receive the task request from a second computing device via the network.

12. The system of claim 1, the dynamic attribute defining at least one of: a current location of the unmanned vehicle, a remaining energy supply of the unmanned vehicle, an indication of availability for the unmanned vehicle, and a current payload identifier for the unmanned vehicle.

13. The system of claim 1, the static attribute defining at least one of: a 

14. The system of claim 1, the static attributes for the plurality of unmanned vehicles being heterogeneous.

15. The system of claim 6, the computing device further configured to: subsequent to transmitting the command, receive a status message from the selected unmanned vehicle via the network; determine whether the status message indicates completion of the action respective to the item at the location; and when the status message indicates completion, send a confirmation message to the second computing device.



17. A computing device, comprising: a communications interface for connection to a plurality of unmanned vehicles via a network; memory storing (i) a dynamic attribute respective to each of the plurality of unmanned vehicles, the dynamic attribute defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) a static attribute respective to each of the plurality of unmanned vehicles, the static attribute defining an operational capability of the respective vehicle that is invariable during vehicle operation; and a processor connected to the communications 

18. A method, comprising: storing, in a memory, (i) a dynamic attribute respective of each of a plurality of unmanned vehicles, the dynamic attribute defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) a static attribute respective of each of the plurality of unmanned vehicles, the static attribute defining an operational capability of the respective vehicle that is invariable during vehicle operation; receiving, at a processor connected to the memory, a task request, the task request including (i) an item identifier of an item, (ii) an action type defining an action to be performed respective to the item, and (iii) a location identifier of a location at which to perform the action; responsive to receiving the request, retrieving the stored dynamic attributes and static attributes from the memory; for each unmanned vehicle, 


Claims 1-20 of the pending Application No. 17/065,152 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Pat. No.: 10,120,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of 1-20 of the pending Application No. 17/065,152 and the subject matter of claims 1-18 of Pat. No.: 10,120,390 B2 disclose a similar scope of invention.
non-provisional non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.


Claims of Pending Application No.: 17/065,152
Claims of Patent No.: 9,606,544 B2
1. A system for managing maintenance of a plurality of unmanned vehicles, the system comprising: a computing device in communication with the plurality of unmanned vehicles via a network, the computing device storing, in a memory (i) one or more dynamic attributes respective to each of the plurality of unmanned vehicles, each of the one or more dynamic attributes defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) one or more static attributes respective of each of the plurality of unmanned vehicles, each of the one or more static attributes defining an operational capability of the respective vehicle that is invariable during vehicle operation; the computing device having a processor operable to: retrieve at least one of the one or more stored dynamic attributes from the memory; evaluate the at least one dynamic attribute against a respective criterion for each selected unmanned vehicle; generate a maintenance command for a selected unmanned vehicle when at least one criterion for the unmanned vehicle is satisfied, the maintenance command identifying the selected unmanned vehicle and including (i) a maintenance task to be performed on the selected unmanned vehicle and (ii) a location identifier of a location at which the maintenance task is to be performed; and transmit, via the network, the maintenance command to the selected unmanned vehicle.



3. The system of claim 2, wherein the processor is operable to determine the priority of each of the at least one non-maintenance command based on an action type of that non-maintenance command.

4. The system of claim 2, wherein the processor is operable to determine the priority of each of the at least one non-maintenance command based on a location of that non-maintenance command.

5. The system of claim 2, wherein the processor is operable to: determine a forecasted dynamic attribute for the selected unmanned vehicle following completion of the at least one non-maintenance command; evaluate the at least one dynamic attribute using the forecasted dynamic attribute.

6. The system of claim 1, wherein: the at least one dynamic attribute comprises a date of a last maintenance task performed on the selected unmanned vehicle; and evaluating the at least one dynamic attribute comprises determining that the date since the last maintenance task performed on the selected unmanned vehicle is greater than a predetermined period of time.

7. The system of claim 1, wherein: the at least one dynamic attribute comprises an 

8. The system of claim 7, wherein the processor is operable to: store, in the memory, a record of commands completed by the selected unmanned vehicle; and determine the energy usage of the energy storage device of the selected unmanned vehicle since the last maintenance task performed on the selected unmanned vehicle based on the record of commands completed by the selected unmanned vehicle and a time of 

9. The system of claim 1, wherein: the at least one dynamic attribute comprises a state of charge of an energy storage device of the selected unmanned vehicle; and evaluating the at least one dynamic attribute comprises determining that the state of charge of the energy storage device of the selected unmanned vehicle is less than a predetermined charge threshold.

10. The system of claim 9, wherein the processor is operable to: store, in the memory, a record of commands completed by the selected unmanned vehicle; determine an estimated state of charge of the energy storage device of the selected unmanned vehicle based on the record of commands completed by the selected unmanned vehicle and a last 

11. The system of claim 1, wherein: the at least one dynamic attribute comprises a remaining capacity of an energy storage device of the selected unmanned vehicle; and evaluating the at least one dynamic attribute comprises determining that the remaining capacity of the energy storage device of the selected unmanned vehicle is less than a predetermined capacity threshold, the predetermined capacity threshold indicating a degradation of the energy storage device.

12. The system of claim 1, wherein: the at least one dynamic attribute comprises a charging curve of an energy storage 

13. A method of managing maintenance of a plurality of unmanned vehicles, the method comprising: storing, in a memory (i) one or more dynamic attributes respective of each of the plurality of unmanned vehicles, each of the one or more dynamic attributes defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) one or more static attributes respective of each of the plurality of unmanned vehicles, each of 

14. The method of claim 13, wherein the selected unmanned vehicle is completing a plurality of non-maintenance commands; and the method comprises operating the processor to assign a priority to the maintenance command, the priority indicating that the maintenance command is to be performed either prior to or after at least one non-maintenance command.

15. The method of claim 14 comprises operating the processor to determine the priority of each of the at least one non-maintenance command based on an action type of that non-maintenance command.

16. The method of claim 14 comprises operating the processor to determine the priority of each of the at least one non-maintenance command based on a 

17. The method of claim 14 comprises operating the processor to: determine a forecasted dynamic attribute for the vehicle following completion of the at least one non-maintenance command; evaluate the at least one dynamic attribute using the forecasted dynamic attribute.

18. The method of claim 13, wherein: the at least one dynamic attribute comprises a date of a last maintenance task performed on the selected unmanned vehicle; and the method comprises operating the processor to determine that the date since the last maintenance task performed on the selected unmanned vehicle is greater than a predetermined period of time.



20. The method of claim 19 comprises operating the processor to: store a record of commands completed by the selected unmanned vehicle; and determine the energy usage of the energy storage device of the selected unmanned vehicle since the last maintenance task performed on the selected unmanned vehicle based on the record of commands 
system, comprising: a plurality of unmanned vehicles; a computing device for connection to the plurality of unmanned vehicles via a network, the computing device storing, in a memory, (i) a dynamic attribute respective to each of the plurality of unmanned vehicles, the dynamic attribute defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) a static attribute respective to each of the plurality of unmanned vehicles, the static attribute defining an operational capability of the respective vehicle that is invariable during vehicle operation; the computing receive a task request, the task request including (i) an item identifier of an item, (ii) an action type defining an action to be performed respective to the item, and (iii) a location identifier of a location at which to perform the action; responsive to receiving the request, retrieve the stored dynamic attributes and static attributes from the memory; based on a comparison of the task request with the dynamic attributes and the static attributes, select one of the plurality of unmanned vehicles; and transmit, via the network, a command to the selected unmanned vehicle to perform the action respective to the item at the location.

2. The system of claim 1, each of the unmanned vehicles having a motor coupled to an energy storage device; wherein the dynamic attribute respective 

3. The system of claim 1, wherein the static attribute respective to each of the unmanned vehicles includes at least a maximum payload of the unmanned vehicle.

4. The system of claim 1, the computing device further configured to: prior to selecting one of the plurality of unmanned vehicles, retrieve, from the memory, an item attribute corresponding to the item and a location attribute corresponding to the location.

5. The system of claim 4, wherein the item attribute includes at least one of a mass of the item and a dimension of the 

6. The system of claim 5, the computing device further configured to select one of the plurality of unmanned vehicles by: for each unmanned vehicle, evaluating the dynamic attribute and the static attribute against at least one criterion; and when the at least one criterion is satisfied, adding the unmanned vehicle to a selection set.

7. The system of claim 6, the computing device further configured to optimize the selection set to identify the one of the unmanned vehicles that best matches the task request.

8. The system of claim 1, the computing device further configured to: responsive to transmitting the command to the 

9. The system of claim 8, wherein the action type is a pick up action; wherein the command is a command to pick up the item at the location; and wherein the update includes adding the item identifier to the dynamic attribute.

10. The system of claim 9, wherein the action type is an in-process action; wherein the command is a command to machine the item at the location.

11. The system of claim 10, wherein the update includes replacing the item identifier in the dynamic attribute with another item identifier.

12. The system of claim 8, wherein the action type is a drop off action; wherein 

13. The system of claim 1, the computing device further configured to receive the task request from a second computing device via the network.

14. The system of claim 8, the computing device further configured to: subsequent to transmitting the command, receive a status message from the selected unmanned vehicle via the network; determine whether the status message indicates completion of the action respective to the item at the location; and when the status message indicates completion, send a confirmation message to the second computing device.



16. A computing device, comprising: a communications interface for connection to a plurality of unmanned vehicles via a network; memory storing (i) a dynamic attribute respective to each of the plurality of unmanned vehicles, the dynamic attribute defining an operational capability of the respective vehicle that is variable during vehicle operation and (ii) a static attribute respective to each of the plurality of unmanned vehicles, the static attribute defining an operational capability of the respective vehicle that is invariable during vehicle operation; and a processor connected to the communications 

17. A method, comprising: storing, in a memory, (i) a dynamic attribute respective to each of the plurality of unmanned vehicles, the dynamic attribute 

18. The system of claim 1, the dynamic attribute defining at least one of: a current location of the unmanned vehicle, a remaining energy supply of the unmanned vehicle, an indication of availability for the unmanned vehicle, and a current payload identifier for the unmanned vehicle.

19. The system of claim 1, the static attribute defining at least one of: a maximum speed of the unmanned vehicle, a curb weight of the unmanned vehicle, a maximum payload of the unmanned vehicle, and an identifier of a tool mounted to the unmanned vehicle.




Claims 1-20 of the pending Application No. 17/065,152 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Pat. No.: 9,606,544 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of 1-20 of the pending Application No. 17/065,152 and the subject matter of claims 1-20 of Pat. No.: 9,606,544 B2 disclose a similar scope of invention.
This is a non-provisional non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Allowable Subject Matter
Claims 1-20 will be allowed granted that all the pending issues are rendered moot. Further, the claimed subject matter of Claims 1-20 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Vesta et al.  (US Pub. No.: 2014/0365258 A1) teaches “The Job Management System (JMS) of the present invention processes job requests in an automated physical environment, such as a factory, hospital, order processing facility or office building, wherein the job requests are handled by a fleet of autonomously-navigating mobile robots. The JMS includes a map defining a floor plan, a set of virtual job locations and a set of one or more virtual job operations associated with virtual job locations. The JMS automatically determines the actual locations and actual job operations for the job requests, and intelligently selects a suitable mobile robot to handle each job request based on the current status and/or the current configuration for the selected mobile robot. The JMS also sends commands to the selected mobile robot to cause the mobile robot to automatically drive the actual job location, to automatically perform the actual job operations, or both.”

          Lert, JR. et al.(US Pub. No.: 2009/0074545 A1) teaches “Methods and apparatus for selecting and combining packages in an outbound container by employing autonomous transfer and transport vehicles which move on a network of roadways to carry a plurality of individual cases each containing the same kind of product from a loading station and to a destination station where individual packages are combined in the outbound container. The travel of each vehicle through the roadway network is computer controlled, and each vehicle includes means for automatically loading and unloading packages from predetermined locations on the network.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.